-




  aom     L    ElIa
A-            oIIIIIA&
                                         July 17, 1975



        The Honorable    Joe Max Shelton                        Opinion   No. H- 643
        Cirayaon County Attorney
        Sherman,   Texas     75090                              Re: Authority   of commirrionerr
                                                                court to reduce the ralary of a
                                                                county attorney   after the budget
                                                                hearing.

        Dear    Mr.   Shelton:

                You have requeated    our opinion   regarding  the authority            of a commir-
        eionerr  court to reduce  the salary  of itr county attorney   after           the annual
        budget hearing haa been held and ralariea      have been set.

                 You state that the 1975 budget approved           by the Commisrioners       Court
        of Grayaon County on Augurt 27, 1974, included              a $1, 200.00 annual ralary
        increase    for all elected   county officiala.     On January     13. 1975, the Court net
        the ralariea    for such elected officiala      in accordance    with the amounta approved
        in the budget.     Then,    on February    18, 1975, the Commiraionera         Court deter-
        mined that the county attorney        ahould be excepted      from the general    salary
        increare    and fixed hia salary at the amount paid by the State.

                   &ay#on      County ir one of a number            of counties to which a.:: .ie 332b,
         V. T. C. S.,    ia  applicable.       That  statute   fixer   the county attorney’0     salary at
         “an amount equal to the compensation                paid by the rtatr: to district    attorneys
         ar authorized      by article     5, rection     21, Conrtitulion      of Texar.”    Thir amount,
         is paid to the county by the State, but the statute               further   provider  that the county
         may pay “euch lddtional            amount which the commiarionere              court of the county
         in itr dircretion      fixer aa adequate compensation.             ” The commirrionera         court
         is attempting      to reduce     the salary    of the county attorney       by thir previously
         approved     “additional     amount” of $1, 200.00.           Whether or not auchaction        in
         valid dependa upon an interpretation              of article    3912k,   V. T. C. S., which
         provider,     in pertinent      part:




                                                    p. 2829
                                                         -
.-    .
 .        .




     The Honorablr       Joe Max Shelton,     palo   2       .




              Section   1. Except aa otherwire        provided   by thir
              Act and rubject to the limitationa        of thia Act, the
              commiaaionera        court of each county ahall fix the
              amount    of compensation,       office expense,    travel
              expenre.    and all other allowancea       for county~ and
              precinct   officiala   and employees     who are paid wholly
              from county funda,        but in no event shall such salaries
              be set lower than they exirt at the effective date of
              thlr Act.

               Sec. 2(a).    The salaries.   expenree,    and other
               allowancea    of elected county and precinct     officerr
               ehall be ret each year during the regular budget
               haring    and adoption proceedlngr      on gtving notice
               ar provided    by thia Act.




           In Attorney     General    Opinion H-11, (19731, we held that section 2 of
      article   3912k, by requiring       that the ralariem of “elected      county and precinct
      offkerr    . . . be Bet each year during the regular budget hearing,”                  meana
      that the arkrice      of elected offlctala,     once set during the budget hearing,
      may not be increared         until the following    fircal year.    Implicit   in this
      conclusion     ta the corollary     that the ralarier     of there officiala  may not be
      decreased     until the next f&al       y:ar.    But ree, Attorney      General   &i?ion
      H-314 (1974).




           It ir our    oplnion,   that rection 2 of article   3912k. unlike section  1.
      ir not limited      to elected   county and precinct     officers “who are paid
      wholly    from    county fundr” and therefore      applier to county attorneya
      paid in part      with rtate fund@. We are #upported in thia poeitton by rub-
      rectlon    7(l)   of article   3912k which epecifier:




                                                  p. 2830
The Honorable      Joe Max    Shelton     - Page    3



                   Nothing in thir Act applier to compenratlon;       expenrer
                   or lllowancee of: (1) dirtricl attorneyr, wholly paid
                   by rtate fund., or their aarletantr,    inveatigatorr   or
                   other amployeer.   . . (Emphair      added).

 Unlerr    all persona paid a county ralary are covered             by section   2 of article
 3912k even though paid entirely           or partly with funda rupplted by the atate,        the
 exception     regarding  dirtrict    attorney0     paid “wholly ” by atate funde ia unnecer-
 rary and meaninglear.          District    attorneyr,    like county attorneyr,     receive   a
 bare salary from the rtate,          rubject    to being rupplemented     by some CPI ntiea
 [ace
  -    article    3aa6j, V. T.   C. S.  I.

          Accordingly,   it ia our opinion that, on the barir          on H-11 (1973\,      the
 salary   of the county attorney   may not be reduced   below         the amount   set      at the
 annual   budget hearing until the following   fiacal year.

                                        SUMMARY

                    The Commiaaionera           Court may not reduce the salary        of
                    a county attorney    below the amount ret at the annual
                    budget hearing    until the following fircal year.

                                                         Very truly youra.




*ROVED:




                             , Firrt    Assistant



  C. ROBERT HEATH,            Chalrman        --
  Opinion Committee

  W